Holderman, J. In this case claimant seeks to recover $8.00 drivers license fee which he paid the State of Illinois. In 1969, claimant applied for a renewal of his drivers license, paid the prescribed fee of $8.00, but failed to pass the examination due to his eyesight. The Secretary of State notified him by letter of his failure to pass the examination. Thereafter, claimant wrote a letter to the Secretary of State stating that he did not intend to apply again for a renewal of his license and requested a refund of the $8.00 he paid. The Secretary of State wrote claimant declining to refund the license fee. The sole question is whether or not claimant should be refunded the $8.00 license fee paid by him at the time he applied for the renewal of his license. The argument of claimant is that the fee had to be paid at the time of the application and therefore was not voluntary; that since the State refused to renew his license, the fee should be refunded to him because the $8.00 fee could not, under the law, be charged solely for taking of the examination; and that inasmuch as claimant never received his license, it would be unjust for the State to retain the fee. It appears that there is some merit to the claimant’s position in that he never received what he applied for when he paid the $8.00 license fee. Nevertheless, the rale has been firmly established by many cases, that where a license fee is voluntarily paid to a governmental body, it cannot be recovered in the absence of a statute authorizing such a recovery. See the case of The L. F. Corporation vs. State of Illinois, 22 C.C.R. 486. In that case, a fee in the amount of $6,750.00 for a racing license was not returned to the applicant after the applicant had abandoned his application. To change this'long established principle of law in order to assist the claimant here could result in confusion in the rules. There is no provision in the Illinois Vehicle Code which authorizes the Secretary of State or any other person to refund a drivers license application fee in case the license is refused or the application withdrawn. There are provisions, however, for refunding fees received when an application for a certificate of title to a motor vehicle or when an application for registration of a motor vehicle is refused. Ch. 95½, Sec. 3 — 824, Ill.Rev.Stat., 1969, provides that any such fee shall be returned to the applicant when the application for title or for registration is refused or withdrawn. The Legislature has not adopted such provisions in connection with the fees collected for drivers licenses. The claim is denied.